       Case 8-19-08055-las            Doc 33       Filed 02/21/20    Entered 02/21/20 11:50:22




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:
                                                                    Chapter 7
Ilias Bourekas,                                                     Case No. 8-18-78496-las

                                    Debtor.
---------------------------------------------------------------X
Andrew M. Thaler, Chapter 7 Trustee of the
Bankruptcy Estate of Ilias Bourekas                                 Adv. Pro. No. 8-19-08055-LAS

                                   Plaintiff,

                      -against-

Anna Rizos and
Kyriaki Bourekas

                                    Defendants.
--------------------------------------------------------------------X
                                        STIPULATION AND ORDER
        This Stipulation and Order is entered into as of February 18, 2020, between
Andrew M. Thaler, chapter 7 Trustee (the “Trustee”) of the Bankruptcy Estate (the
“Estate”) of Ilias Bourekas (the “Debtor”) and the defendants, Anna Rizos (“Defendant
Rizos”) and Kyriaki Bourekas (“Defendant Bourekas” and together with Defendant Rizos,
the “Defendants”) (the Defendants together with the Trustee, the “Parties”).
                                                   RECITALS
        WHEREAS, on December 17, 2018 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under chapter 7 of the United States Bankruptcy Code;
        WHEREAS, on April 19, 2019, the Trustee filed a complaint against the Defendants
seeking to avoid a transfer of real property (the “Adversary Proceeding”);
        WHEREAS, on April 25, 2019, the Trustee filed an amended complaint (the
“Amended Complaint”) in this Adversary Proceeding;
        WHEREAS, on November 6, 2019, the Defendants filed an answer to the Amended
Complaint;
        WHEREAS, the Parties have been engaging in discovery;
        Case 8-19-08055-las    Doc 33     Filed 02/21/20      Entered 02/21/20 11:50:22


                                                                                      Page 2 of 3


         WHEREAS, through discovery, the Trustee came to learn that a substantial portion
of proceeds from a refinance on the subject Real Property was transferred to other alleged
insiders;
         WHEREAS, the Trustee wishes to amend the Amended Complaint to add additional
defendants to the complaint under 11 U.S.C. §§ 548 and 550(a)(2), which the Defendants
do not oppose; and
         WHEREAS, the Trustee and the Defendants enter into this Stipulation to
memorialize their agreement.
              NOW, IT IS STIPULATED, AGREED AND ORDERED AS FOLLOWS:
         1.    Time to Amend. The Parties agree that the Trustee shall have 14 days from
the entry of this Stipulation to file an amended complaint.
         2.    Summons. The Clerk of the Court is directed to issue a supplemental
summons upon entry of the Amended Complaint.
         3.    Jurisdiction and Choice of Law. The Parties consent to the jurisdiction of
the United States Bankruptcy Court for the Eastern District of New York. The Court shall
retain jurisdiction over any disputes arising from, or related to, this Stipulation and any
such disputes will be governed by the substantive laws of the State of New York.
         4.    Entire Agreement. This Stipulation constitutes the entire agreement
between the Parties. This Stipulation may not be changed or modified unless done so in
writing and signed by the Parties.
         5.    Multiple Counterparts. The Parties may sign this Stipulation in two or more
counterparts, each of which shall be deemed an original and all of which together shall be
considered one and the same instrument. A copy of this Stipulation executed via facsimile
or email shall have the same force and effect as an original.
         6.    Admissions. Nothing contained in this Stipulation shall be deemed an
admission of liability by any of the Parties and is without prejudice to any and all rights and
remedies of the Parties.
         7.    Avoidance of Stipulation If the Trustee is compelled by an order of a court
of competent jurisdiction or required for any other reason to return, disgorge or repay any
portion of the monies paid pursuant to this Stipulation, then this Stipulation is null and
void.
      Case 8-19-08055-las        Doc 33    Filed 02/21/20     Entered 02/21/20 11:50:22


                                                                                      Page 3 of 3


       8.       Stipulation Construction. This Stipulation should be interpreted or
construed as jointly drafted by the Parties. No inferences should be drawn against any
Party to this Stipulation as that Party having drafted this Stipulation.
       9.      Severability. If any provision of this Stipulation is invalid or unenforceable,
then, to the fullest extent permitted by law: (i) the Parties shall attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing shall incorporate such substitute provision into this Stipulation; (ii) the other
provisions herein will remain in full force and effect; and (iii) the invalidity or
unenforceability of any provisions hereof will not affect the validity or enforceability of
such other provisions.
       10.     Headings. The headings of paragraphs contained in this Stipulation are for
convenience purposes only and do not control the meanings or construction of any
provision in this Stipulation.

     THALER LAW FIRM PLLC                            ROSEN & ASSOCIATES, P.C
     Attorneys for Andrew M. Thaler,                 Attorneys for the Defendants
     Chapter 7 Trustee

 By: /s/ Spiros Avramidis                        By: /s/ Paris Gyparakis
     Spiros Avramidis, Esq.                          Paris Gyparakis, Esq.
     675 Old Country Road                            747 Third Avenue
     Westbury, New York 11590                        New York, NY 10017
     Tel.: (516) 279-6700                            Tel.: (212) 223-1100
     Fax: (516) 279-6722                             Fax: (212) 223-1102
     spiros@athalerlaw.com                           pgyparakis@rosenpc.com




                                                              ____________________________
 Dated: February 21, 2020                                            Louis A. Scarcella
        Central Islip, New York                               United States Bankruptcy Judge
